—

Co OU Oo ST DH HH KR WY NY

Nm NM BH BW RD RD BRD RD OD Ee ee
on DH UW fF WwW NY KF OO FAH DH AH He WD HLH Re

 

 

Case 3:17-mj-05137-DWC Document6 Filed 07/23/20 Page 1 of 3

 

FILED LODGED

RECEIVED Magistrate J udge Christel
Jul 23, 2020

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

 

 

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

In re: NO. MJ17-5137

iPhone Cellular Phone with Target Telephone | GOVERNMENT’S

Number 360-591-1088 MOTION TO UNSEAL SEARCH
WARRANT RELATED MATERIALS
WITH LIMITED REDACTION AND
ORDER

 

 

The United States of America, by and through Brian T. Moran, United States
Attorney for the Western District of Washington, and Justin W. Arnold, Assistant United
States Attorney for said District, requests entry of an order unsealing the search warrant,
application, affidavit in support, Exhibit 1, and accompanying return (“search warrant
and related materials”) filed in the above captioned matter, with one limited redaction to
protect the identity of a civilian not charged in this case. The Court previously directed
that the search warrant and related materials be sealed at the government’s request. The
materials were to remain sealed until further order of the Court.

The law provides that search warrant related materials may remain under seal
during the pendency of an investigation. See United States v. Custer Battlefield Museum,
658 F.3d 1188, 1192-93 and 1196 (9th Cir. 2011). In addition, the government may seek

an order continuing to maintain the materials under seal even after the return of an

UNITED STATES’ MOTION TO UNSEAL - | UNITED STATES ATTORNEY

Search Warrant MJ17-5137 700 STEWART STREET, SUITE 5220
. SEATTLE, WASHINGTON 98101

(206) 553-7970
—

Co OU Oo ST DH HH KR WY NY

Nm NM BH BW RD RD BRD RD OD Ee ee
on DH UW fF WwW NY KF OO FAH DH AH He WD HLH Re

 

 

Case 3:17-mj-05137-DWC Document6 Filed 07/23/20 Page 2 of 3

indictment or the closure of an investigation based on compelling reasons. Jd. at 1195.
Those reasons can include the need to (1) protect the identity and safety of witnesses, (2)
protect the integrity of other investigations, (3) avoid risk of flight, tampering with
witnesses, or destruction of evidence, (4) protect a national security concern, (5) protect a
matter occurring before the grand jury, (6) protect victims, or (7) protect the safety of the
target of the investigation.

Upon review of the files in this matter, and with due consideration of the factors
identified above, the government has determined there is no longer a compelling reason
to maintain the materials under seal and respectfully requests entry of the attached order.

DATED this 23rd day of July, 2020.

Respectfully submitted,

BRIAN T. MORAN
United States Attorney

/s/ Justin W_ Arnold

JUSTIN W. ARNOLD
Assistant United States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, WA 98101-1271
Telephone: (206) 553-7970

Fax: (206) 553-0885

E-mail: Justin. Arnold@usdoj.gov
UNITED STATES’ MOTION TO UNSEAL - 2 UNITED STATES ATTORNEY
Search Warrant MJ17-5137 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Co OD OTD DO OH FR WY YS

Nm NM BH BW RD RD BRD RD OD Ee ee
on DH UW fF WwW NY KF OO FAH DH AH He WD HLH Re

 

 

Case 3:17-mj-05137-DWC Documenté6 Filed 07/23/20 Page 3 of 3

ORDER

Based upon the government’s Motion, and the representations made therein, the
Government’s Motion to Unseal is GRANTED.

IT IS HEREBY ORDERED that the search warrant, application, affidavit in
support and accompanying return previously filed under seal in the above-captioned
matter shall be UNSEALED.

23h
DATED this 49 “day of July, 2020.

Ww ritel

 

DAVID W. CHRISTEL
United States Magistrate Judge

UNITED STATES’ MOTION TO UNSEAL - 3 UNITED STATES ATTORNEY

Search Warrant MJ17-5137 700 STEWART STREET, SUITE 5220
. SEATTLE, WASHINGTON 98101

(206) 553-7970
